DETAILED ACTION
Notice
The original examiner has returned to the case and is now issuing actions as they arise from henceforth.  The examiner acknowledges the election of the previous Group I (claims 1 and 3-15) and species B. Reb M with traverse on May 24, 2021. However, as new claims 14-15 have introduced another species (bolded below), applicant is required to further elect the additional species as outlined below. 
In response to the traversal, note further that Applicant's special technical feature (instant tea polymerized polyphenol of claim 1 as recited) is disclosed by the applied prior art (see the May 12, 2020 Final Action and the April 6, 2021 Interview - *it is of further note, no new approach to establish criticality has been received in the form of a declaration).  Lack of unity of invention may be directly evident before considering the claims in relation to any prior art, or after taking the prior art into consideration, as where a document discovered during the search shows the invention claimed in a generic or linking claim lacks novelty or is clearly obvious, leaving two or more claims joined thereby without a common inventive concept.  It has been established that the special technical feature is known and there is lack of unity, since the special technical feature, be it a single feature or a group of features, is not a technical feature that defines a contribution over the prior art.  See MPEP 1806.  Because this application contains the aforesaid inventions or groups of inventions which are not so linked as to form a single general inventive concept nor provide a contribution over the prior art (an instant coating material is different than a method for making a coating material as instantly recited in claims 13 having separate ordered process (the raw starch having an amylose may be prior to treating a raw starch), and the prior art teaches the inventive concept, so the instant feature is not making a contribution over the prior art) under PCT Rule 13.1; in accordance with 37 CFR 1.499, applicant is required to elect a single invention to which the claims must be restricted.



Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

GROUPING I
Group I, claim(s) 1, 3-5 and 14 are drawn to Composition I.
Group II, claim(s) 6-9 and 15 are drawn to Composition II.
Group III, claim(s) 10-13 are drawn to Composition III.
IV, claim(s) 16, is drawn to method of making Composition I.
Group V, claim(s) 17, is drawn to method of making Composition II.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Group I: The technical feature is a beverage product (A). The product could be made by paddle stirring.

Group II: The technical feature is a 2nd beverage product (B). The product could be made by homogenizing.

Group III: The technical feature is a 3rd beverage product (C). The product could be made by shaking.

Group IV: The technical feature is blending (D). The method could employ a paddle slurry tank (E).

Group V: The technical feature is blending (D).  The method could employ a homogenizer (F).

A special technical feature is defined as: A contribution which each of the inventions, considered as a whole, makes over the prior art.  “Contribution” over the prior art requires that the “special technical feature” is considered with respect to both novelty and inventive step, in other words that the special technical feature is not anticipated or made obvious. 

Therefore lack of unity is shown in two ways: a priori, before consideration of the prior art in relation to the claims; or a posteriori, after consideration of the prior art in relation to the claims.

In this case the claims are shown to lack unity because of a posteriori, because the related Office Actions of 10/03/2019 and 5/12/2020, shows references, which means that the shared technical feature is not special and therefore does not make a contribution over the prior art.

2. ALTERNATIVE GROUPING II (with species)
Group I, claim(s) 1, 3-15 are drawn to compositions.
Group II, claim(s) 16-17 are drawn to method of making compositions.


Group I: The technical feature is a beverage product (A). The product could be made by homogenizing.

Group II: The technical feature is blending (D). The method could employ a paddle slurry tank (E).

Species
Species 1. Type of Stevia
Rev D
Rev M
 Combination of Rev D and Rev M

Species 2. 
	 There are different tea polymerized polyphenol formulas (claims 14-15).
Formula (1), or
Formula (2), or
Formula (3), or
Formula (4), or
Formula (5).
In this case the species are shown to lack unity because of a posteriori, because the related Office Actions of 10/03/2019 and 5/12/2020, shows references, which means that the 
Therefore lack of unity is shown in two ways: a priori, before consideration of the prior art in relation to the species; or a posteriori, after consideration of the prior art in relation to the claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022.  The examiner can normally be reached on Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TAMRA L. DICUS/Primary Examiner, Art Unit 1791